Exhibit 4.2 NUMBER SHARES SEE REVERSE FOR CERTAIN DEFINITIONS CUSIP 74874R 108 QUINPARIO ACQUISITION CORP. A DELAWARE CORPORATION COMMON STOCK This Certifies that is the owner of FULLY PAID AND NON-ASSESSABLE COMMON STOCK OF $.0 QUINPARIO ACQUISITION CORP. (THE “CORPORATION”) transferable on the books of the Corporation in person or by duly authorized attorney upon surrender of this certificate properly endorsed. The Corporation will be forced to redeem all of its shares of common stock and liquidate if it is unable to complete an initial business combination within 16 months from the date of the consummation of the Corporation’s initial public offering (or up to 24 months in case of extensions),as more fully described in the Corporation’s final prospectus dated [], 2013. This certificate is not valid unless countersigned by the Transfer Agent and registered by the Registrar of the Corporation. Witness the seal of the Corporation and the facsimile signatures of its duly authorized officers. [Corporate Seal] President Delaware Secretary QUINPARIO ACQUISITION CORP. The Corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative, participating, optional or other special rights of each class of shares or series thereof of the Corporation and the qualifications, limitations, or restrictions of such preferences and/or rights. This certificate and the shares represented hereby are issued and shall be held subject to all the provisions of the Certificate of Incorporation and all amendments thereto and resolutions of the Board of Directors providing for the issue of securities (copies of which may be obtained from the secretary of the Corporation), to all of which the holder of this certificate by acceptance hereof assents. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM — as tenants in common UNIF GIFT MIN ACT — Custodian TEN ENT — as tenants by the entireties (Cust) (Minor) JT TEN — as joint tenants with right under Uniform Gifts to Minors of survivorship and not as tenants in common Act (State) Additional abbreviations may also be used though not in the above list. For value received, hereby sells, assigns and transfers unto (PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER(S) OF ASSIGNEE(S)) (PLEASE PRINT OR TYPEWRITE NAME(S) AND ADDRESS(ES), INCLUDING ZIP CODE, OF ASSIGNEE(S)) Shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitutes and appoints Attorney to transfer the said shares on the books of the within named Corporation with full power of substitution in the premises. Dated: NOTICE: THE SIGNATURE(S) TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER. Signature(s) Guaranteed: By 2 THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO S.E.C. RULE 17Ad-15). The holder(s) of this certificate shall be entitled to receive a pro-rata portion of funds from the trust account only in the event that the Corporation redeems the shares of Common Stock sold in its initial public offering because it does not acquire, engage in a merger, capital stock exchange, asset acquisition, stock purchase, reorganization or similar business combination, involving the Corporation and one or more businesses (a “Business Combination”) within 16 months from the date of the consummation of the Corporation’s initial public offering (or up to 24 months in case of extensions), or if the holder(s) seek(s) to redeem for cash his, her or its respective shares of Common Stock sold in the Company’s initial public offering in connection with a tender offer (or proxy, solely in the event the Corporation is required to seek stockholder approval of the proposed Business Combination) setting forth the details of a proposed Business Combination or (c) the Corporation’s management otherwise resolves to liquidate the trust account and cease to pursue the consummation of a Business Combination at any time within 16 months of the date of the consummation of the Corporation’s initial public offering (or up to 24 months in case of extensions).In no other circumstances shall the holder(s) have any right or interest of any kind in or to the trust account. 3
